     Case 3:19-cv-01279-DMS-KSC Document 43 Filed 12/01/20 PageID.762 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    ALEX MEZA,                                        Case No.: 19-cv-1279-DMS-KSC
11                                     Plaintiff,
                                                        ORDER DISMISSING CASE
12    v.
13    COX COMMUNICATIONS
      CALIFORNIA, LLC,
14
                                     Defendant.
15
16
17         On November 3, 2020, the Court issued an Order to Show Cause why this case
18   should not be dismissed for Plaintiff’s failure to comply with the Court’s August 24, 2020
19   Order. (ECF No. 39.) The Court gave Plaintiff until November 20, 2020, to file a response.
20   That deadline has now passed without a response from Plaintiff. Accordingly, the Court
21   dismisses the case without prejudice pursuant to Civil Local Rule 83.1.
22         IT IS SO ORDERED.
23   Dated: December 1, 2020
24
25
26
27
28

                                                    1
                                                                               19-cv-1279-DMS-KSC
